DETAILED ACTION
This office action addresses Applicant’s response filed on 22 February 2021.  Claims 1-7, 10-17, and 19-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
Claims 1, 11, and 20 have been amended to recite a normalized table comprising a length, a width, and buffers of the multi-sink net, which differs from the specification.  The normalized table for calculating slacks is disclosed at ¶62 of the specification, which states that the normalized table “lists the wire delays based on the length, the width, and buffers”.  A table that lists wire delays based on the length, the width, and buffers does not indicated that the table itself comprises the length, width, and buffers of the multi-sink net.  In other words, the table as described appears to merely list delays as a function of lengths, width, and buffers, rather than including actual lengths, widths, and buffers of particular multi-sink nets.  All other claims depend from claims 1, 11, or 20, and incorporate the above issues by virtue of claim dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 11, and 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0151193 to Daellenbach in view of US 2013/0326458 to Kazda, US 2002/0184607 to Alpert, US 8,719,750 to Balzli, US 2015/0220674 to Mihal, US 2012/0284680 to Iyer, US 6,209,123 to Maziasz, US 9,165,103 to Salowe, US 2007/0234266 to Chen, and US 2018/0165405 to Braun.
Regarding claim 1, Daellenbach discloses a computer-implemented method for adding wires to a semiconductor circuit (¶3-4), the method comprising:
receiving, by a computer system comprising one or more hardware processors (¶2), a design, the design describing at least one routed multi-sink net and timing information related to a signal propagation delay value between a source of the multi-sink net and individual sinks of the multi-sink net (Fig. 7; ¶46, 48, 50, 52);
determining, by the computer system, at least one timing slack value related to a routed path from the source to one of the individual sinks based on the timing information (¶45, 52);
determining, by the computer system, at least one critical sink out of the individual sinks based on the related timing slack value, wherein the critical sink has a related timing slack value that is larger than a predefined threshold value (¶46, 53);

rerouting, by the computer system, the multi-sink net, wherein at least one subnet of the multi-sink net, comprising the source and the critical sink, is routed before routing remaining individual sinks of the multi-sink net (¶48, 56, 60);
determining, by the computer system, all non-critical multi-sink nets and all non-critical point-to-point nets from the design, wherein a non-critical multi-sink net and a non-critical point to point net are characterized by a positive slack value larger than a predefined threshold value (¶46);
deleting, by the computer system, connections relating to the non-critical multi-sink nets from the design (¶55);
after the deleting of connections relating to the non-critical multi-sink nets, rerouting, by the computer system, the multi-sink nets comprising the critical sink such that the rerouting corresponds to adding the wires on the semiconductor circuit (Fig. 9); and
after rerouting the multi-sink nets comprising the critical sink, rerouting, by the computer system, the remaining portions of the netlist excluding the multi-sink nets comprising the critical sink such that the rerouting corresponds to adding the wires on the semiconductor circuit (¶60).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach and Kazda are directed to timing-criticality-aware re-routing.  Daellenbach already discloses receiving design information including routed nets and their associated timing delay/slack information, but does not specify that the information is received in the form of a netlist.  Persons having ordinary skill in the art would recognize that such information is typically presented in the form of netlists, which is the conventional format for describing circuit routing.  Kazda provides explicit disclosure of a routed netlist with slack information for re-routing, and the combination of Daellenbach and Kazda is merely a direct application of Kazda’s netlist to Daellenbach in the same way so that Daellenbach similarly receives routing/timing information as a netlist.
Daellenbach does not appear to explicitly disclose that the deleting is of all routed wires or connections.  Alpert discloses this limitation (¶60-61).  It would have been obvious to persons having ordinary skill in the art before the effective 
Although Daellenbach discloses determining, by the computer system, all non-critical multi-sink nets and all non-critical point-to-point nets from the design, wherein a not critical multi-sink net and a non-critical point to point net are characterized by a positive slack value larger than a predefined threshold value; deleting, by the computer system, connections relating to the non-critical multi-sink nets from the design; after the deleting of connections relating to the non-critical multi-sink nets, rerouting, by the computer system, the multi-sink nets comprising a critical sink; and after rerouting the multi-sink nets comprising a critical sink, rerouting, by the computer system, the remaining portions of the netlist excluding the multi-sink nets comprising a critical sink, as described above, in the event that Daellenbach is found to be unclear regarding these limitations, Balzli also discloses:
determining, by the computer system, all non-critical multi-sink nets and all non-critical point-to-point nets from the design, wherein a non-critical multi-sink net and a non-critical point to point net are characterized by a positive slack value larger than a predefined threshold value and deleting, by the computer system, all connections relating to the non-critical multi-sink nets from the design (col. 6, lines 62-64; col. 7, lines 17-20; claims 7-8);

after rerouting the multi-sink nets comprising a critical sink, rerouting, by the computer system, the remaining portions of the netlist excluding the multi-sink nets comprising a critical sink (col. 7, lines 25-34; claims 7-8).
In particular, Balzli provides more explicit disclosure that all non-critical nets are deleted before critical nets are rerouted, that nets are rerouted in order from most to least critical, and that remaining nets are rerouted after critical nets are routed.  The combination of Daellenbach, Kazda, Alpert, and Balzli would thus fairly suggest to persons having ordinary skill in the art to delete all non-critical nets in Daellenbach’s deletion step (per Alpert and Balzli), then reroute multi-sink nets in order from most to least critical and lastly any remaining nets (per Daellenbach and Balzli), as claimed.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, Alpert, and Balzli, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of removing routing to allow routing of critical nets prior to non-critical nets.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach, Kazda, and Balzli are all directed to timing-
Daellenbach does not appear to explicitly disclose that rerouting is in random order, the rerouting in random order being subject to a determination that the multi-sink nets comprising the critical sink are critical multi-sink nets.  Mihal discloses these limitations (¶199, 203).  Specifically, Mihal discloses creating a list of connections that do not meet timing constraints, and then randomly selecting a connection from the list for correction/optimization.  Persons having ordinary skill in the art would understand that connects that do not meet timing constraints are critical nets by definition.  For example, Daellenbach classifies nets as critical when they have negative slack, meaning delay is greater than permitted (¶27).  Iyer further provides an explicit definition of timing critical paths as being those which do not meet timing requirements (¶36).  The combination of Daellenbach, Mihal, and Iyer would thus fairly suggest 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, Alpert, Balzli, Mihal, and Iyer, because doing so would have involved merely the routine use of a known technique to improve similar methods in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Daellenbach and Balzli disclose rerouting critical nets, and Daellenbach already discloses grouping critical nets and routing them before non-critical nets.  Mihal discloses randomly selecting from among nets that fail timing constraints, and Iyer discloses that critical nets are those that fail timing constraints.  Furthermore, Daellenbach also teaches that critical nets are those with negative slack, which persons having ordinary skill in the art would understand as meaning the nets failed to meet timing constraints.  Thus, the teachings of Mihal and Iyer are directly applicable to Daellenbach and Balzli to improve the rerouting processes of Daellenbach and Balzli in the same way such that when rerouting the groups of critical multi-sink nets, the nets are also selected in random order.  Furthermore, persons having ordinary skill in the art would recognize that random selection is one known way of selecting elements from a group.
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach, Balzli, and Maziasz are directed to rerouting critical nets.  Persons having ordinary skill in the art would recognize that the purpose of rerouting a critical net would be to improve its timing, which will typically involve trying to shorten the wires in the net.  Maziasz provides explicit disclosure of said shortening, and also minimizing layer transitions, particularly for critical nets.  Salowe merely provides explicit disclosure of rerouting a wire in the same layer, which Maziasz discloses would be desirable due to layer transition minimization.  The teachings of Maziasz and Salowe are directly applicable to the rerouting of Daellenbach and Blazli in the same way, to produce the same results of rerouting critical nets to be shorter in the same layer.

It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, Alpert, Balzli, Mihal, Iyer, Maziasz, Salowe, and Chen, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of prioritizing improvement of timing of critical nets.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach, Maziasz, and Chen are directed to routing of critical and non-critical nets, in which critical nets are prioritized over non-critical nets.  Since critical nets are those whose timing 
Daellenbach does not appear to explicitly disclose that the related timing slack value is based on using a normalized table comprising a length, a width, and buffers of the multi-sink net.  However, Daellenbach does disclose that the related timing slack value is based on using a cycle reach table of the multi-sink net (¶27-28), which is analogous to Applicant’s disclosure (see ¶62 of the Specification), and Braun further discloses the cycle reach table being a normalized table comprising a length, a width, and buffers of the net (Fig. 4, cycle reach table 410 delay Δt per length based on wires and buffers; ¶39, 51, 53, wire delay is calculated using cycle reach table as a function of net length, buffers, metal width; ¶56 delays are normalized to the first line, so first entry is 1x and other entries are a fraction factor of the first entry).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach is directed to a routing process that routes nets based on criticality, as indicated by a calculated slack value.  As discussed above, Daellenbach discloses calculating the slack using delays determined from a ‘cycle reach table’, similar to the disclosed invention.  Braun provides further disclosure of obtaining delays from the cycle reach table based on wire length, buffers, and width, which is directly applicable to Daellenbach in the same way, so that Daellenbach’s process would determine delays from the cycle reach table in the same manner disclosed by Braun.
Regarding claim 7, Daellenbach discloses after the rerouting of one or more of the multi-sink nets comprising critical sinks, rerouting the semiconductor circuit with all remaining multi-sink nets of all devices of the complete single chip (¶60).
Regarding claim 10, Daellenbach does not appear to explicitly disclose determining timing parameters of the completely rerouted netlist.  Kazda 
Claims 11, 17, and 19 are directed to a routing system for performing the methods of claims 1, 7, and 10, respectively, and are rejected under the same reasoning.  Daellenbach further discloses a routing system comprising a processor and memory for performing the claimed method (¶2).
Claim 20 is directed to a computer program product having instructions for performing the method of claim 1, and is rejected under the same reasoning.  Daellenbach further discloses a computer program product having instructions for performing the claimed method (¶2).

Claims 2, 3, 5, 6, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daellenbach in view of Kazda, Alpert, Balzli, Mihal, Iyer, Maziasz, Salowe, Chen, and Braun, and further in view of US 2007/0204255 to Narasimhan.
Regarding claims 2 and 12, Daellenbach discloses that the routing iteration comprises a rerouting of the iteratively selected one of the critical multi-sink nets (Fig. 12), but does not appear to explicitly disclose determining multiple 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, Alpert, Balzli, Mihal, Iyer, Maziasz, Salowe, Chen, Braun, and Narasimhan, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of routing critical nets before non-critical nets.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Daellenbach, Kazda, Balzli, and Narasimhan are all directed to timing-criticality-aware routing, where (sub-)nets that are more critical are routed before less-critical nets.  Daellenbach provides the re-routing method for one multi-sink net, which persons having ordinary skill in the art would recognize is readily generalizable to multiple multi-sink nets in a design.  Narasimhan provides explicit disclosure of ordering multiple multi-sink nets for routing based on their criticality, and is directly applicable to Daellenbach in the same way so that Daellenbach’s net re-routing can be applied to multiple nets in a design, thus prioritizing routing for more critical nets.
Regarding claims 3 and 13, Daellenbach discloses determining an order of the critical sinks of each of the determined critical multi-sink nets, wherein a rank in the order is defined by a decreasing slack value of the respective critical sinks (¶45-46; critical vs. intermediate).  As discussed above with regard to claim 2, Daellenbach does not appear to explicitly disclose multiple multi-sink nets, which is disclosed by Narasimhan (¶2, 64); Narasimhan also further discloses determining an order of the critical sinks of each of the determined critical multi-sink nets, wherein a rank in the order is defined by a decreasing criticality value of the respective critical sinks (¶66).  Motivation to combine remains consistent with claim 2. 
Regarding claims 5 and 15, Daellenbach discloses assigning the critical sinks to one slack group of a predefined set of slack groups (¶46);
Regarding claims 6 and 16, Daellenbach discloses rerouting the multiple multi-sink nets slack group by slack group starting with the slack group comprising the sinks having worst slack values (¶46).  Narasimhan discloses the same (¶64).  Motivation to combine remains consistent with claim 2.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daellenbach in view of Kazda, Alpert, Balzli, Mihal, Iyer, Maziasz, Salowe, Chen, Braun, and Narasimhan, and further in view of US 2010/0169858 to Betz.
Regarding claims 4 and 14, Daellenbach discloses that subnets of the multi-sink nets are routed one after another according to the determined decreasing order of their respective critical sinks (Fig. 12; ¶46, 50).  As discussed above with regard to claim 2, Daellenbach does not appear to explicitly disclose multiple multi-sink nets, which is disclosed by Narasimhan (¶2, 64).  Daellenbach does not appear to explicitly disclose rerouting the multiple nets simultaneously.  Betz discloses this limitation (¶5).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, Alpert, Balzli, Mihal, Iyer, Maziasz, Salowe, Chen, Braun, Narasimhan, and Betz, in order to reduce routing time by allowing multiple nets to be routed at a time using parallel processing (Betz, ¶2-5).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daellenbach in view of Kazda, Alpert, Balzli, Mihal, Iyer, Maziasz, Salowe, Chen, and Braun, and further in view of US 10,528,697 to Chen (hereinafter, “Yang”) and US 7,290,232 to Fung.
Regarding claim 21, Daellenbach discloses determining an order of the critical sinks of each of the determined multiple critical multi-sink nets according to timing slack values showing criticality (¶27), but does not appear to explicitly disclose using a weighted average of timing slack.  However, using an average 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Daellenbach, Kazda, Alpert, Balzli, Mihal, Iyer, Maziasz, Salowe, Chen, Braun, Yang, and Fung, because doing so would have involved merely the routine selection from a finite number of identified, predictable solutions to improve similar methods in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Daellenbach is directed to routing of multi-sink nets, in which the nets are ordered according to slack values indicating criticality.  Yang and Fung teach that rather than using slack values directly, ordering can be performed using known alternatives such as average slack value or weighted average slack values.  The teachings of Yang and Fund are directly applicable to Daellenbach in the same way, so that Daellenbach would similarly use average weighted slack, a known alternative of slack, when ordering nets.

Response to Arguments
Applicant’s arguments with respect to 1-7, 10-17, and 19-21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

26 March 2021




/ARIC LIN/            Examiner, Art Unit 2851